BEAN, J.
The facts admitted by the pleadings and stipulated are the same as those in the ease of Patterson v. Ashland, ante, p. 233 (187 Pac. 593). This case is governed by the same principles announced in that case, an opinion in which was rendered on this date. The stipulation of the parties precludes the considera*242tion of any question, except the jurisdiction of the city over the thoroughfare mentioned.
For the reasons given in the Patterson case, the decree of - the lower court is affirmed.
'Affirmed.
McBride, C. J., and Johns and Bennett, JJ., concur.